Taylor, J.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which affirmed the decision of a Referee ruling the claimant ineligible to receive benefits on the ground that he voluntarily left his employment without *791good cause. What constitutes “ good cause ” within the meaning of subdivision 1 of section 593 of the Labor Law is a factual question and thus within the exclusive province of the board if its determination is supported by substantial evidence. (Labor Law, § 623; Matter of Lipschitz [Lubin], 7 A D 2d 777; Matter of Sperling [Catherwood], 20 A D 2d 584, mot. for lv. to app. den. 14 N Y 2d 481.) On the present record we perceive no reason to disturb the board’s determination since it could properly be found that when he accepted the employment claimant was aware of the condition that the performance of overtime work would be required. Decision affirmed, without costs.
Gibson, P. J.,, Herlihy, Reynolds and Aulisi, JJ., concur.